MEMORANDUM **
Zakariah LaFreniere appeals pro se from the district court’s order dismissing for failure to state a claim his action alleging defendant violated the First Amendment and California law by offering a curriculum that includes religious studies classes. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, American Family Ass’n, Inc. v. City and County of San Francisco, 277 F.3d 1114, 1120 (9th Cir.2002), and for abuse of discretion the denial of a motion to amend the judgment, School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
The district court did not err in dismissing LaFreniere’s claim that defendant violated the Establishment Clause, because LaFreniere failed to allege facts supporting the conclusion that the course offerings at the University of California advanced a non-secular purpose, had the primary effect of advancing or inhibiting religion, and fostered an excessive government entanglement with religion. See American Family Ass’n, 277 F.3d at 1121. Because the district court did not err in dismissing the federal claim, it also did not abuse its discretion in dismissing the state law claims. See Bryant v. Adventist Health System/West, 289 F.3d 1162, 1169 (9th Cir.2002).
Because LaFreniere’s motion failed to demonstrate that he was entitled to relief from the district court’s judgment, see Fed.R.Civ.P. 59(e), the district court did not abuse its discretion by denying his motion to alter judgment, see School Dist. No. 1J, Multnomah County, 5 F.3d at 1262-63.
LaFreniere’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.